Dissenting Opinion by
Mr. Justice Roberts:
The majority concludes that the loss would have been compensable if the airplane had just disappeared in the middle of the night and never again found, but that since the fate of the craft was known there could be no recovery. I cannot agree, and I would affirm the verdict of the jury and the conclusions of the trial judge. The insurance policy covered “any loss of or damage to the aircraft while not in flight,” and I fail to see how the unauthorized taking involved in this case was anything other than a “loss of” the aircraft while not in flight.